The City of Jaksonville has appealed from a judgment in mandamus commanding, in substance, that the City re-issue a permit to erect a factory building. A permit was issued to build a factory building. Subsequently the City revoked the permit at the behest of a group of protesting, citizens who asserted that a type of business would be conducted in the building which would constitute a nuisance.
The question becomes quite simple: May the City revoke a building permit where it is later convinced that the building will be used for an illegal purpose? We have little difficulty in agreeing with the trial court. These elements drive us to only one conclusion. The area was not zoned against a factory building. Whatever power the City possessed was exhausted when the permit was granted. The City had no judicial forum to adjudge in futuro how the building might be utilized. The City maintains plenary power to protect its citizens by abating a nuisance when and if that condition should occur.
The judgment is affirmed.
CHAPMAN, C. J., TERRELL and BUFORD, JJ., concur.